PER CURIAM:
Felicia G. Watkins appeals the district court’s orders denying her Fed.R.Civ.P. 56(f) motion for additional discovery, granting Defendant’s summary judgment motion on her race and gender discrimination and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and denying her Fed. R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Watkins v. Harvey, No. 1:06-cv02728-JFM, 2007 WL 1861024 (D. Md. June 19, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.